
	

116 SRES 348 ATS: Proclaiming the week of September 23 through September 27, 2019, as “National Clean Energy Week”.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 348
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2019
			Ms. Collins (for herself, Ms. Cantwell, Mr. Graham, Mr. Coons, Mr. Alexander, and Ms. Duckworth) submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Proclaiming the week of September 23 through September 27, 2019, as National Clean Energy Week.
	
	
 Whereas, across the United States, clean and readily abundant forms of energy are powering more homes and businesses than ever before;
 Whereas clean energy generation is readily available from zero- and low-emissions sources; Whereas the clean energy sector is a growing part of the economy and has been a key driver of economic growth in the United States in recent years;
 Whereas technological innovation can further reduce costs and increase deployment of clean energy sources;
 Whereas the 2019 U.S. Energy and Employment Report found that— (1)energy and energy efficiency sectors employ approximately 6,700,000 people; and
 (2)the number of jobs in those sectors grew by more than 2 percent from 2017 to 2018;
 Whereas the scaling of clean energy is essential to reducing harmful pollution; Whereas clean energy jobs are inherently local, contribute to the growth of local economies, and cannot be outsourced due to the on-site nature of construction, installation, and maintenance; and
 Whereas innovative clean energy solutions and clean energy jobs are part of the energy future of the United States: Now, therefore, be it
		
	
 That the Senate— (1)proclaims the week of September 23 through September 27, 2019, as National Clean Energy Week;
 (2)encourages individuals and organizations across the United States to support commonsense solutions that address the economic, environmental, and energy needs of the United States in the 21st century;
 (3)encourages the Federal Government, States, municipalities, and individuals to invest in clean, low-emitting energy technologies; and
 (4)recognizes the role of entrepreneurs and small businesses in ensuring the energy leadership of the United States in the global marketplace and supporting low-cost, clean, and reliable energy in the United States.
			
